                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION
                                        ______

JASON EIDAM,

                       Plaintiff,                      Case No. 1:19-cv-266
v.                                                     Honorable Janet T. Neff
RICHARD BEHNKE et al.,

                       Defendants.
____________________________/

                                             OPINION

               This is a civil rights action brought by a county jail inmate under 42 U.S.C. § 1983.

Under the Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996) (PLRA), the

Court is required to dismiss any prisoner action brought under federal law if the complaint is

frivolous, malicious, fails to state a claim upon which relief can be granted, or seeks monetary

relief from a defendant immune from such relief. 28 U.S.C. §§ 1915(e)(2), 1915A; 42 U.S.C.

§ 1997e(c). The Court must read Plaintiff’s pro se complaint indulgently, see Haines v. Kerner,

404 U.S. 519, 520 (1972), and accept Plaintiff’s allegations as true, unless they are clearly

irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992). Applying these

standards, the Court will dismiss Plaintiff’s complaint for failure to state a claim.

                                             Discussion

               I.      Factual allegations

               Plaintiff is presently serving a sentence in the Cass County Jail. Based on the

records of the Cass County Circuit Court, it appears he is jailed following his guilty plea to one
count of receiving and concealing stolen property. He sues Cass County Sheriff Richard Behnke,

Sergeant Tim Smith, and Cass County.

               Plaintiff alleges that during the first several months of his stay at the jail he was

employed as an inmate worker. He claims that, because of his work, he was entitled to a 31-day

sentence reduction.

               Plaintiff claims that Defendant Smith threatened to fire him several times. On

March 17, 2019, Smith actually fired Plaintiff for allegedly passing a note. Plaintiff denies that he

passed a note. Plaintiff was removed from inmate worker status, moved to a non-worker

dormitory, and was informed that he had forfeited the 31-day reduction of his sentence. Plaintiff

claims it is Sheriff Behnke’s rule that such forfeitures occur without a hearing.

               Plaintiff contends that the loss of his 31-day sentence reduction without a hearing

violated his constitutional rights. He notes further that he has attempted to conduct legal research

to support his claim, but that his requests to access legal research materials have been denied.

               Plaintiff asks the Court to order Defendants to restore Plaintiff’s inmate worker

status and the corresponding 31-day sentence reduction.           He also asks the Court to order

Defendants to create a law library or provide inmates access to an online legal research resource.

Finally, Plaintiff seeks $166,500.00 in compensatory and punitive damages.

               II.     Failure to state a claim

               A complaint may be dismissed for failure to state a claim if it fails “‘to give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). While

a complaint need not contain detailed factual allegations, a plaintiff’s allegations must include

more than labels and conclusions. Twombly, 550 U.S. at 555; Ashcroft v. Iqbal, 556 U.S. 662, 678



                                                  2
(2009) (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”). The court must determine whether the complaint contains “enough

facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

679. Although the plausibility standard is not equivalent to a “‘probability requirement,’ . . . it

asks for more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 556). “[W]here the well-pleaded facts do not permit the court

to infer more than the mere possibility of misconduct, the complaint has alleged—but it has not

‘show[n]’—that the pleader is entitled to relief.” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P.

8(a)(2)); see also Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010) (holding that the

Twombly/Iqbal plausibility standard applies to dismissals of prisoner cases on initial review under

28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(B)(i)).

                To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the violation of a

right secured by the federal Constitution or laws and must show that the deprivation was committed

by a person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Street v. Corr.

Corp. of Am., 102 F.3d 810, 814 (6th Cir. 1996). Because § 1983 is a method for vindicating

federal rights, not a source of substantive rights itself, the first step in an action under § 1983 is to

identify the specific constitutional right allegedly infringed. Albright v. Oliver, 510 U.S. 266, 271

(1994).

                III.    Due Process Violation

                Plaintiff’s claim that he was removed from inmate worker status and caused to

forfeit his 31-day sentence reduction without a hearing is a claim that he was denied his due process



                                                   3
rights in violation of the Fourteenth Amendment. The Fourteenth Amendment protects an

individual from deprivation of life, liberty or property, without due process of law.” Bazetta v.

McGinnis, 430 F.3d 795, 801 (6th Cir. 2005). To establish a Fourteenth Amendment procedural

due process violation, a plaintiff must show that one of these interests is at stake. Wilkinson v.

Austin, 545 U.S. 209, 221 (2005). Analysis of a procedural due process claim involves two steps:

“[T]he first asks whether there exists a liberty or property interest which has been interfered with

by the State; the second examines whether the procedures attendant upon that deprivation were

constitutionally sufficient.” Ky. Dep’t of Corr. v. Thompson, 490 U.S. 454, 460 (1989).

               The Sixth Circuit has consistently found that prisoners have no constitutionally

protected liberty or property interest in prison employment under the Fourteenth Amendment. See,

e.g., Dellis v. Corr. Corp. of Am., 257 F.3d 508, 511 (6th Cir. 2001) (district court properly

dismissed as frivolous the plaintiff’s claim that he was fired from his prison job); Newsom v.

Norris, 888 F.2d 371, 374 (6th Cir. 1989) (no constitutional right to prison employment); Ivey v.

Wilson, 832 F.2d 950, 955 (6th Cir. 1987) (“[N]o prisoner has a constitutional right to a particular

job or to any job”); Carter v. Tucker, 69 F. App’x 678, 680 (6th Cir. 2003) (same). Moreover, “as

the Constitution and federal law do not create a property right for inmates in a job, they likewise

do not create a property right to wages for work performed by inmates.” Carter, 69 F. App’x at

680 (citing Williams v. Meese, 926 F.2d 994, 997 (10th Cir. 1991), and James v. Quinlan, 866 F.2d

627, 629-30 (3d Cir. 1989)). Under these authorities, Plaintiff fails to state a due process claim

arising from Defendant Smith’s termination of Plaintiff’s inmate worker status.

               An inmate does not have a protected liberty interest in a disciplinary proceeding—

such as Defendant Smith’s determination that Plaintiff passed a note—unless the sanction “will

inevitably affect the duration of his sentence” or the resulting restraint imposes an “atypical and



                                                 4
significant hardship on the inmate in relation to the ordinary incidents of prison life.” See Sandin

v. Conner, 515 U.S. 472, 484, 487 (1995). Although Plaintiff does not allege that the sanctions

imposed an atypical or significant hardship, he does allege that the sanctions affected the duration

of his sentence, effectively extending his sentence by 31 days. Thus, accepting Plaintiff’s

allegations as true, he has identified a protected liberty interest. Moreover, Plaintiff further alleges

that he was not afforded procedural protections before that liberty interest was taken.

               Although Plaintiff has alleged the elements of a procedural due process claim, that

claim is still properly dismissed because it can only be raised in a habeas corpus proceeding.

Section 1983 provides a cause of action for “the deprivation of any rights, privileges, or immunities

secured by the Constitution and laws” by any person acting “under color of any statute, ordinance,

regulation, custom, or usage, of any State or Territory.” 42 U.S.C. § 1983. The Supreme Court,

however, has limited the availability of § 1983 actions for prisoners in a series of cases, including

Preiser v. Rodriguez, 411 U.S. 475 (1973), Heck v. Humphrey, 512 U.S. 477 (1994), and Edwards

v. Balisok, 520 U.S. 641 (1997). The Sixth Circuit has explained the bar these cases place on

§ 1983 suits brought by prisoners:

       Federal courts have long recognized the potential for prisoners to evade the habeas
       exhaustion requirements by challenging the duration of their confinement under 42
       U.S.C. § 1983, rather than by filing habeas petitions. Consequently, the Supreme
       Court recognized a “habeas exception” to § 1983 in Preiser v. Rodriguez, 411 U.S.
       475 (1973), when it held that suits challenging the fact or duration of confinement
       fall within the traditional scope of habeas corpus and accordingly are not cognizable
       under § 1983. The Court expanded the habeas exception to § 1983 in Heck v.
       Humphrey, 512 U.S. 477 (1994), and Edwards v. Balisok, 520 U.S. 641 (1997). In
       Heck, the Court determined that, unless a prisoner’s conviction or sentence were
       previously set aside by a separate legal or administrative action, § 1983 would not
       countenance claims for damages if a finding for the plaintiff would necessarily
       invalidate a conviction or sentence. And in Balisok, the Court concluded that a
       prisoner cannot use § 1983 to challenge prison procedures employed to deprive him
       of good-time credits when the . . . procedural defect alleged would, if established,
       “necessarily imply the invalidity of the punishment imposed.” 520 U.S. at 648.



                                                   5
Thomas v. Eby, 481 F.3d 434, 438 (6th Cir. 2007) (emphasis in original). In Wilkinson v. Dotson,

544 U.S. 74 (2005), the Supreme Court held “that a state prisoner’s § 1983 action is barred (absent

prior invalidation) – no matter the relief sought (damages or equitable relief), no matter the target

of the prisoner’s suit (state conduct leading to conviction or internal prison proceedings) – if

success in that action would necessarily demonstrate the invalidity of confinement or its duration.”

Id. at 81-82 (emphasis in original). Plaintiff’s claims seeking damages and equitable relief because

he was denied due process in a determination that extended the duration of his confinement is,

therefore, not cognizable in a § 1983 action.

               A court’s dismissal of a claim on the basis that it is barred by Heck v. Humphrey is

properly considered a dismissal under 28 U.S.C. § 1915(g) because it fails to state a claim on

which relief can be granted. See Hunt v. Michigan, 482 F. App’x 20, 22 (6th Cir. 2012) (a claim

barred by Heck is properly dismissed for failure to state a claim); Morris v. Cason, 102 F. App’x

902, 903 (6th Cir. 2004) (same). Other courts have indicated that, if an action is barred by Heck,

it may be dismissed under § 1915(g) as frivolous. See Goodson v. Tennessee, 102 F. App’x 906,

907 (6th Cir. 2004); Campbell v. Putnam, 38 F. App’x 298, 300 (6th Cir. 2002).

               IV.     Denial of Access to the Courts

               Plaintiff’s claim that Defendants have denied him legal research resources is a

claim that they have denied him access to the courts in violation of the First Amendment. It is

well established that prisoners have a constitutional right of access to the courts. Bounds v. Smith,

430 U.S. 817, 821 (1977). The principal issue in Bounds was whether the states must protect the

right of access to the courts by providing law libraries or alternative sources of legal information

for prisoners. Id. at 817. The Court further noted that in addition to law libraries or alternative

sources of legal knowledge, the states must provide indigent inmates with “paper and pen to draft



                                                 6
legal documents, notarial services to authenticate them, and with stamps to mail them.” Id. at 824-

25. The right of access to the courts also prohibits prison officials from erecting barriers that may

impede the inmate’s access to the courts. See Knop v. Johnson, 977 F.2d 996, 1009 (6th Cir. 1992).

                 An indigent prisoner’s constitutional right to legal resources and materials is not

without limit. In order to state a viable claim for interference with his access to the courts, a

plaintiff must show “actual injury.” Lewis v. Casey, 518 U.S. 343, 349 (1996); see also Talley-

Bey v. Knebl, 168 F.3d 884, 886 (6th Cir. 1999); Knop, 977 F.2d at 1000. In other words, a plaintiff

must plead and demonstrate that the shortcomings in the prison legal assistance program or lack

of legal materials have hindered, or are presently hindering, his efforts to pursue a nonfrivolous

legal claim. Lewis, 518 U.S. at 351-53; see also Pilgrim v. Littlefield, 92 F.3d 413, 416 (6th Cir.

1996). The Supreme Court has strictly limited the types of cases for which there may be an actual

injury:

          Bounds does not guarantee inmates the wherewithal to transform themselves into
          litigating engines capable of filing everything from shareholder derivative actions
          to slip-and-fall claims. The tools it requires to be provided are those that the
          inmates need in order to attack their sentences, directly or collaterally, and in order
          to challenge the conditions of their confinement. Impairment of any other litigating
          capacity is simply one of the incidental (and perfectly constitutional) consequences
          of conviction and incarceration.

Lewis, 518 U.S. at 355. “Thus, a prisoner’s right to access the courts extends to direct appeals,

habeas corpus applications, and civil rights claims only.” Thaddeus-X v. Blatter, 175 F.3d 378,

391 (6th Cir. 1999) (en banc). Moreover, the underlying action must have asserted a non-frivolous

claim. Lewis, 518 U.S. at 353; accord Hadix v. Johnson, 182 F.3d 400, 405 (6th Cir. 1999) (Lewis

changed actual injury to include requirement that action be non-frivolous).

                 In addition, the Supreme Court squarely has held that “the underlying cause of

action . . . is an element that must be described in the complaint, just as much as allegations must

describe the official acts frustrating the litigation.” Christopher v. Harbury, 536 U.S. 403, 415
                                                    7
(2002) (citing Lewis, 518 U.S. at 353 & n.3). “Like any other element of an access claim, the

underlying cause of action and its lost remedy must be addressed by allegations in the complaint

sufficient to give fair notice to a defendant.” Id. at 416.

               Here, Plaintiff claims that the lack of access to a law library has interfered with his

ability to file this suit. Plaintiff’s filing of his complaint in this suit, however, belies his claim.

Less than a month after losing his job and his 31-day sentence reduction, Plaintiff filed this action.

Plaintiff was able to state all of the facts necessary to support his claims against each Defendant

without even referencing a constitutional amendment or any case authority. Indeed, the Court’s

form complaint instructs prisoners to “not give any legal arguments or cite any cases or statutes.”

(Compl., ECF No. 1, PageID.3.) The fact that his claims are untenable follows from a lack of

merit, not a lack of research. Because Plaintiff has failed to identify any actual injury resulting

from the denial of access to a law library, he has failed to state a claim for violation of his First

Amendment right to access the courts.

                                             Conclusion

               Having conducted the review required by the Prison Litigation Reform Act, the

Court determines that Plaintiff’s complaint will be dismissed for failure to state a claim, under 28

U.S.C. §§ 1915(e)(2) and 1915A(b), and 42 U.S.C. § 1997e(c).

               This is a dismissal as described by 28 U.S.C. § 1915(g).

               A judgment consistent with this opinion will be entered.



Dated:    May 30, 2019                                 /s/ Janet T. Neff
                                                       Janet T. Neff
                                                       United States District Judge




                                                  8
